Case 9:21-cv-00016-DLC-KLD Document 9-2 Filed 04/07/21 Page 1of 7

Aaron M. Neilson

Rufus I. Peace

CHRISTIAN, SAMSON & BASKETT, PLLC

310 W. Spruce St.

Missoula, Montana 59802

Tel: (406) 721-7772

Email: aaron@csblawoffice.com
rpeace@csblawoffice.com

Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

MISSOULA DIVISION
BRIAN KENNER, Cause No. CV-21-16-M-DLC
Plaintiff,
vs AFFIDAVIT OF
ATTORNEY’S FEES AND
BITTERROOT TIMBER FRAMES, COSTS

LLC, THREE MILE CREEK POST &
BEAM, LLC, BRETT MAURI, an
individual, and JOHN DOES 1-10,

Defendants.

 

 

STATE OF MONTANA )
:SS
County of MISSOULA _)

Rufus I. Peace, being first duly sworn, deposes and says:

1. I am an attorney licensed to practice law in the State of Montana.

 

AFFIDAVIT OF ATTORNEY’S FEES AND COSTS PAGE 1.
Case 9:21-cv-00016-DLC-KLD Document 9-2 Filed 04/07/21 Page 2 of 7

2. [have at all times during the above-referenced proceeding, represented

Plaintiff Brian Kenner.

3. I billed at the reasonable rate of $180.00 per hour as an associate attorney.

4. During the representation, Attorney Aaron M. Neilson, a Partner in my law

firm performed work in the above-referenced proceeding.

5. Attorney Aaron M. Neilson bills at the reasonable rate of $250.00 per hour.

6. Jane Rasmussen and Melissa Lentz, paralegals employed by our firm, bill at

the reasonable rate of $125.00 per hour.

7. Plaintiff has incurred attorney’s fees and costs to date as follows:

FEES

 

Date

Activity

Time

Value

Timekeeper

 

11/2/2020

Meeting with client to discuss
potential claim.

1.0

180.00

RIP

 

11/5/2020

Review documents received from
client; email exchange with client
regarding same.

1,2

216.00

RIP

 

11/6/2020

Review additional materials
provided by client.

0.7

126.00

RIP

 

11/10/2020

Draft demand letter; email
correspondence with client and
attorney Aaron Neilson regarding
same.

1.4

252.00

RIP

 

11/11/2020

Review and revise the demand
letter; email correspondence with
attorney Rufus Peace regarding
same.

0.6

150.00

AMN

 

 

11/18/2020

 

Telephone conference with new

contractor regarding site conditions,

email exchange with client
regarding same.

 

0.5

 

90.00

 

RIP

 

 

AFFIDAVIT OF ATTORNEY’S FEES AND COSTS

PAGE 2.

 

 

 

 
Case 9:21-cv-00016-DLC-KLD Document 9-2 Filed 04/07/21 Page 3 of 7

 

11/23/2020

Prepare letter to send to Bitterroot
Timber Frames via regular and
certified mail.

0.1

12.50

JR

 

11/23/2020

Edit and revise demand letter;
email correspondence with client
regarding same.

1.1

198.00

RIP

 

12/3/2020

Email exchange with client
regarding site visit.

0.3

54.00

RIP

 

12/7/2020

Email exchange with client;
reviewed file.

0.3

54.00

RIP

 

12/9/2020

Site visit to Brian's home.

2.0

360.00

RIP

 

12/11/2020

Email exchange with client
regarding wood; phone call with
Brett Mauri regarding same.

"| 0.3

54.00

RIP

 

12/14/2020

Email exchange with new
contractor and client; attempt phone
call to Brett Mauri.

0.2

36.00

RIP

 

12/15/2020

Telephone call with Brett Mauri to
discuss wood; email exchange with
new contractor regarding telephone
call with Brett and meeting.

0.3

54.00

RIP

 

12/17/2020

Email exchange with Ed regarding
upcoming meeting.

0.2

36.00

RIP

 

12/18/2020

Attempt multiple calls to Brett
Mauri with no response; email
correspondence with client and new
contractor regarding case status.

0.3

54.00

RIP

 

1/7/2021

Begin to draft Complaint and
Demand for Jury Trial.

1.9

342.00

RIP

 

1/8/2021

Complete initial draft of complaint
and make revisions to same; email
correspondence with client
regarding same.

1.5

270.00

RIP

 

1/11/2021

Review correspondence from client
regarding complaint; make
additional revision to complaint.

0.2

36.00

RIP

 

 

1/21/2021

 

Email correspondence and
telephone call with client regarding
case status.

 

0.3

 

54.00

 

RIP

 

 

AFFIDAVIT OF ATTORNEY’S FEES AND COSTS

PAGE 3.

 

 

 
Case 9:21-cv-00016-DLC-KLD Document 9-2 Filed 04/07/21 Page 4 of 7

 

1/22/2021

Telephone call with client
regarding status of case and
strategy.

0.3

54.00

RIP

 

1/22/2021

Phone call with client and review of

_| photographs provided by client.

0.4

72.00

RIP

 

1/29/2021

Revise complaint and
accompanying exhibits and prepare
same for filing.

1.2

216.00

RIP

 

 

1/29/2021

Edit and revise draft Complaint to
prepare for filing in federal court.

0.3

37.50

JR

 

2/1/2021

Review Secretary of State
information regarding Three Mile
Creek Post and Beam and
Bitterroot Timberframes.

0.2

25.00

JR

 

2/1/2021

Meeting with attorney Aaron
Nielson regarding review and
revision of complaint.

0.8

144.00

RIP

 

2/1/2021

Begin reviewing draft complaint;
make certain hand-written edits;
meeting with attorney Rufus Peace
regarding same.

1.0.

250.00

AMN

 

| 2/2/2021

| Meeting with attorney Rufus Peace

regarding review and revision of
complaint.

0.4

100.00

AMN

 

2/3/2021

Review and edit complaint; prepare
summonses; prepare civil cover
sheet; file same.

0.5

62.50

JR

 

2/4/2021

Email correspondence with client
regarding complaint and summons.

0.3

54.00

RIP

 

2/4/2021

Email correspondence with Equity
Management regarding service of
complaint and summonses.

0.2

25.00

JR

 

2/8/2021

Telephone call with Equity
Management regarding status of
service of complaint and
summonses.

0.1

12.50

JR

 

 

2/8/2021

 

Reviewed court scheduling order
and calendar same.

 

0.5

 

62.50

 

ML

 

 

 

AFFIDAVIT OF ATTORNEY’S FEES AND COSTS

PAGE 4,
Case 9:21-cv-00016-DLC-KLD Document 9-2 Filed 04/07/21 Page 5 of 7

 

2/11/2021

Email correspondence with client
regarding case status.

0.2

36.00

RIP

 

2/12/2021

Email correspondence with client
regarding case status.

0.3

54.00

RIP

 

2/22/2021

Follow-up with Equity
Management regarding service of
complaint and summonses; email
correspondence with client
regarding same; conduct legal
research regarding partial service.

0.5

90.00

RIP

 

2/23/2021

Email correspondence with client
regarding case status.

0.2

36.00

RIP

 

3/11/2021

Begin to prepare Motion for Order
of Default and brief in support.

0.6

75.00

JR

 

3/11/2021

Review notice of service for Brett
Mauri; email correspondence with
client regarding same.

0.3

54.00

RIP

 

3/12/2021

Prepare proofs of service for
defendants and file same.

0.3

37.50

JR

 

3/23/2021

Legal research regarding Federal
Rule 55 and "otherwise defend"
threshold.

0.4

50.00

JR

 

3/23/2021

Prepare brief in support of motion
for default and proposed order.

0.5

62.50

JR

 

3/24/2021

Follow-up with defendant Brett
Mauri’s potential attorney.

0.3

54.00

RIP

 

3/24/2021

Continue to prepare brief in support
of motion for default and proposed
order.

0.7

87.50

JR

 

3/25/2021

Complete various pleadings
regarding entry of default file same
with the court,

1.6

288.00

RIP

 

4/2/2021

Prepare Affidavit of Attorney's
Fees and Costs.

0.8

100.00

JR

 

4/2/2021

Review and revise Affidavit of
Attorney’s Fees and Costs.

0.5

90.00

RIP

 

 

 

TOTAL

 

 

3543.50

 

 

 

 

AFFIDAVIT OF ATTORNEY’S FEES AND COSTS

PAGE 5.

 
Case 9:21-cv-00016-DLC-KLD Document 9-2 Filed 04/07/21 Page 6 of 7

 

 

 

 

 

 

 

 

 

COSTS
Date Cost Value

2/4/2021 | Payment to US District Court, District of 402.00
Montana for complaint filing fee.

3/2/2021 | Payment to Equity Process Management, 35.00
invoice #SC655811.

3/2/2021 | Payment to Equity Process Management, 35.00
invoice #SC655911.

3/24/2021 | Payment to Equity Process Management, 65.00
invoice #SC655711.
TOTAL 537.00

 

ANTICIPATED ADDITIONAL ATTORNEY FEES

 

Cost

Value

 

 

 

Processing Default Judgement Paperwork

 

360.00

 

TOTAL: $4,440.50

Timekeepers:

- Aaron M. Neilson, attorney (AMN)

- Rufus I. Peace, attorney (RIP)

- Jane Rasmussen, paralegal (JR)

- Melissa Lentz, paralegal (ML)

DATED this 7th day of April, 2021.

CHRISTIAN, SAMSON & BASKETT, PLLC

fz

Rufus’. Peace
Attorney for Plaintiff

 

AFFIDAVIT OF ATTORNEY’S FEES AND COSTS

PAGE 6.

 

 
Case 9:21-cv-00016-DLC-KLD Document 9-2 Filed 04/07/21 Page 7 of 7

SUBSCRIBED AND SWORN TO before me this 7th day of April, 2021, by

Rufus I. Peace.

 

 

Wy, JANE RASMUSSEN

ws BASMY/ ‘iy,

SX iS Lo, NOTARY PUBLIC for the
ot State of Montana
=. ‘fuoranialy = += Residing at
en $= Missoula, Montana

TOTO My Commission Expires
ial July 30, 2023

 

 

 

(Notarial Seal)

 

AFFIDAVIT OF ATTORNEY’S FEES AND COSTS PAGE 7.
